--------------------------------------------------------------------------------

THESE WARRANTS ARE NOT TRANSFERABLE

THESE NON-TRANSFERABLE SHARE PURCHASE WARRANTS WERE ISSUED IN AN OFFSHORE
TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES (AS DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS
DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

QUINT MEDIA INC.
(A Nevada Corporation)

NON-TRANSFERABLE
WARRANT CERTIFICATE

CERTIFICATE NO. 2013-<>   NUMBER OF WARRANTS: 375,000 RIGHT TO PURCHASE 375,000
SHARES

THESE NON-TRANSFERABLE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT 5:00 P.M. (VANCOUVER TIME) ON THE EXPIRY DATE (AS DEFINED IN THE TERMS AND
CONDITIONS ATTACHED TO THIS WARRANT CERTIFICATE.

NON-TRANSFERABLE SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF QUINT MEDIA INC.

THE WARRANTS REPRESENTED BY THIS CERTIFICATE

This is to certify that, for value received, <>, of <> (the “Holder”), has the
right to purchase, upon and subject to the terms and conditions attached hereto
as Appendix “A” (the “Terms and Conditions”) at any time before 5:00 p.m.
(Vancouver Time) on the Expiry Date (as defined in the attached Terms and
Conditions), the number of fully paid and non-assessable common shares (the
“Shares”) of Quint Media Inc. (the “Company”) set out above, by surrendering to
the Company, at its offices at 3250 NE 1st Ave., Suite 305, Miami, Florida,
33137, U.S.A., this Warrant Certificate with a Subscription in the form attached
hereto as Appendix “B”, duly completed and executed, and cash, bank draft,
certified cheque or money order in lawful money of the United States of America,
payable to the order of the Company at par in Miami, Florida, in an amount equal
to the purchase price per Share multiplied by the number of Shares being
purchased. Subject to adjustment thereof in the events and in the manner set
forth in the Terms and Conditions, the purchase price per Share on the exercise
of each Non-Transferable Share Purchase Warrant (“Warrant”) evidenced hereby
shall be U.S. $0.50 per Share.

These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Shares only in accordance with the Terms and
Conditions.

--------------------------------------------------------------------------------

- 2 -

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Shares at
any time subsequent to the Expiry Date (as that term is defined in the Terms and
Conditions), and from and after such time, these Warrants and all rights
hereunder will be void and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of Miami, in the State of Florida, as of the 25th day of
November, 2013.

QUINT MEDIA INC.

 

Per:           
_________________________________________________________________              
     Joseph Carusone                    Vice President, Investor Relations and
Director

> > PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED UPON EXERCISE HEREOF MUST BE
> > LEGENDED AS FOLLOWS:
> > 
> > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS
> > NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
> > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
> > ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
> > BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
> > UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED
> > HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT
> > TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE
> > 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S
> > UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS dated as of November 25, 2013 (the “Terms and Conditions”),
attached to the Non-Transferable Share Purchase Warrants issued by Quint Media
Inc.

1.          Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Company” means Quint Media Inc. until a successor corporation will have become
such as a result of consolidation, amalgamation or merger with or into any other
corporation or corporations, or as a result of the conveyance or transfer of all
or substantially all of the properties and estates of the Company as an entirety
to any other corporation and thereafter “Company” will mean such successor
corporation;

        (b)

“Company’s Auditors” means an independent firm of accountants duly appointed as
auditors of the Company;

        (c)

“Exercise Price” means U.S.$0.50 per Share, subject to adjustment as provided in
the Terms and Conditions;

        (d)

“Expiry Date” means November 25, 2018;

        (e)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time; and the expression
“Section” followed by a number refer to the specified Section of these Terms and
Conditions;

        (f)

“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

        (g)

“Holder” or “Holders” means the holder of the Warrants and its heirs, executors,
administrators, successors, legal representatives and assigns;

        (h)

“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any shares resulting from any subdivision or consolidation
of such shares;

        (i)

“Warrants” means the Non-Transferable Share Purchase Warrants of the Company
issued and presently authorized and for the time being outstanding.

2.          Interpretation

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof. Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.

3.          Applicable Law

The rights and restrictions attached to the Warrants shall be construed in
accordance with the laws of the State of Nevada.

--------------------------------------------------------------------------------

- 2 -

4.          Additional Issuances of Securities

The Company may at any time and from time to time do further equity or debt
financing and may issue additional shares, warrants, convertible securities,
stock options or similar rights to purchase shares of its capital stock.

5.          Replacement of Lost Warrants

  (a)

In case a Warrant shall become mutilated, lost, destroyed or stolen, the Company
in its discretion may issue and deliver a new Warrant of like date and tenure as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant shall be entitled to all benefits hereunder and rank equally in
accordance with its terms with all other Warrants issued or to be issued by the
Company.

        (b)

The applicant for the issue of a new warrant pursuant hereto shall bear the cost
of the issue thereof and in case of loss, destruction or theft shall furnish to
the Company evidence of ownership and of loss, destruction or theft of the
Warrant so lost, destroyed or stolen as shall be satisfactory to the Company and
its transfer agent in accordance with its usual policies and procedures and such
applicant may also be required to furnish indemnity in the amount and form
satisfactory to the Company and its transfer agent in accordance with its usual
policies and procedures, and shall pay the reasonable charges of the Company in
connection therewith.

6.          Warrant Holder Not a Shareholder

The holding of a Warrant shall not constitute the Holder thereof a shareholder
of the Company, nor entitle him to any right or interest in respect thereof
except as in the Warrant expressly provided.

7.          Exchange of Warrants

  (a)

Warrants in any authorized denomination may, upon compliance with the reasonable
requirements of the Company, be exchanged for Warrants in any other authorized
denomination, of the same series and date of expiry entitling the Holder thereof
to purchase any equal aggregate number of Shares at the same exercise price and
on the same terms as the Warrants so exchanged.

        (b)

Warrants may be exchanged at the office of the Company. Any Warrants tendered
for exchange shall be surrendered to the Company and cancelled.

8.          Warrants Not Transferable

The Warrants are not transferable.

9.          Notice to Holders

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time of mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

--------------------------------------------------------------------------------

- 3 -

10.        Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

Quint Media Inc.
3250 NE 1st Ave., Suite 305
Miami, Florida, 33137
United States

Attention: Constantin Dietrich

with a copy (which will not constitute notice) to:

Clark Wilson LLP
900 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

Attention: Ethan Minsky

Fax No.: (604) 687-6314

11.        Method of Exercise of Warrants

The right to purchase Shares conferred by the Warrants may be exercised by the
Holder of such Warrant by surrendering it to the Company, with a duly completed
and executed subscription in the form attached thereto and cash, bank draft,
certified cheque or money order payable to or to the order of the Company at par
in Miami, Florida, for the aggregate Exercise Price applicable at the time of
surrender in respect of the Shares subscribed for in lawful money of the United
States of America.

12.        Effect of Exercise of Warrants

  (a)

Upon surrender and payment as aforesaid, the Shares so subscribed for shall be
deemed to have been issued and such persons shall be deemed to have become the
Holder (or Holders) of record of such Shares on the date of such surrender and
payment and such Shares shall be issued at the Exercise Price in effect on the
date of such surrender and payment.

        (b)

Within ten business days after surrender and payment as aforesaid, the Company
shall forthwith cause to be delivered to the person or persons in whose name or
names the Shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of Shares not exceeding those which the Holder is entitled to
purchase pursuant to the Warrant surrendered.


--------------------------------------------------------------------------------

- 4 -

13.        Subscription for Less than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of Shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of Shares less than the number
which can be purchase pursuant to a Warrant, the Holder, upon exercise thereof,
shall be entitled to receive a new Warrant in respect of the balance of the
Shares which he was entitled to purchase pursuant to the surrendered Warrant and
which were not then purchased.

14.        Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.

15.        Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder shall wholly cease and terminate and such Warrants shall be
void and of no further force and effect.

16.        Adjustment of Exercise Price

The Exercise Price and the number of Common Shares deliverable upon the exercise
of the Warrants shall be subject to adjustment in the event and in the manner
following:

  (a)

If and whenever the Shares at any time outstanding shall be subdivided into a
greater or consolidated into a lesser number of Shares, the Exercise Price shall
be decreased or increased proportionately, as the case may be, and upon any such
subdivision or consolidation, the number of Shares deliverable upon the exercise
of the Warrants shall be increased or decreased proportionately, as the case may
be.

        (b)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in case of the consolidation, merger or amalgamation of the
Company with or into any other company or of the sale of the assets of the
Company as or substantially as an entirety or of any other company, each Warrant
shall, after such capital reorganization, reclassification of capital,
consolidation, merger, amalgamation or sale, confer the right to purchase that
number of shares or other securities or property of the Company or of the
company resulting from such capital reorganization, reclassification,
consolidation, merger, amalgamation or to which such sale shall be made, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger,
amalgamation or sale had the Warrants been exercised, would have been entitled
on such capital reorganization, reclassification, consolidation, merger,
amalgamation or sale and in any such case, if necessary, appropriate adjustments
shall be made in the application of the provisions set forth in Sections 11 to
17 hereof with respect to the rights and interest thereafter of the Holders of
the Warrants to the end that the provisions set forth in Sections 11 to 17
hereof shall thereafter correspondingly be made applicable as nearly as may
reasonable be expected in relation to any shares or other securities or property
thereafter deliverable on the exercise of the Warrants. The subdivision or
consolidation of the Shares at any time outstanding into a greater or lesser
number of Shares (whether with or without par value) shall not be deemed to be a
capital reorganization or a reclassification of the capital of the Company for
the purposes of this Section 16(b).

        (c)

The adjustments provided for in this Section 16 pursuant to any Warrants are
cumulative.


--------------------------------------------------------------------------------

- 5 -

17.        Determination of Adjustments

If any questions shall at any time arise with respect to the Exercise Price,
such questions shall be conclusively determined by the Company’s Auditors, from
time to time, or, if they decline to so act, any other firm of chartered
accountants in Miami, Florida that the Company may designate and who shall have
access to all appropriate records and such determination shall be binding upon
the Company and the Holders.

18.        Covenants of the Company

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of Shares to satisfy the rights of purchase provided
for in the Warrants should the Holders of all the Warrants from time to time
outstanding determine to exercise such rights in respect of all Shares which
they are or may be entitled to purchase pursuant thereto.

19.        Immunity of Shareholders, etc.

The Holder hereby waives and releases any right, cause of action or remedy now
or hereafter existing in any jurisdiction against any past, present or future
incorporator, shareholder, director or officer (as such) of the Company for the
issue of Shares pursuant to any Warrant or on any covenant, agreement,
representation or warranty by the Company herein contained.

20.        Modification of Terms and Conditions for Certain Purposes

From time to time the Company may, subject to the provisions of these presents,
and it shall, when so directed by these presents, modify the terms, and
conditions hereof, for any one or more of any of the following purposes:

  (a)

making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange or quotation system;

        (b)

adding to or altering the provisions hereof in respect of the registration and
transfer of Warrants making provisions for the exchange of Warrants of different
denominations; and making any modification in the form of the Warrants which
does not affect the substance thereof;

        (c)

for any other purpose not inconsistent with the terms hereof, including the
correction or recertification of any ambiguities, defective provisions, errors
or omissions herein; and

        (d)

to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Warrants contained
as provided herein.

21.        United States Restrictions

These Warrants and the Common Shares issuable upon the exercise of these
Warrants have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) or any state
securities laws. These Warrants may not be exercised in the United States (as
defined in Regulation S under the U.S. Securities Act) unless these Warrants and
the Common Shares issuable upon exercise hereof have been registered under the
U.S. Securities Act of 1933, as amended, and any applicable state securities
laws or unless an exemption from such registration is available.

--------------------------------------------------------------------------------

- 6 -

22.        Legend Removal

The Subscriber hereby acknowledges that upon the issuance thereof, and until
such time as the same is no longer required under the applicable securities laws
and regulations, the certificates representing any of the common shares issued
upon exercise hereof will bear a legend in substantially the following form (the
“U.S. Legend”):

> > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS
> > NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
> > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
> > ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
> > BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
> > UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED
> > HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT
> > TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE
> > 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S
> > UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------

APPENDIX “B”

SUBSCRIPTION FORM

(ONE NON-TRANSFERABLE SHARE PURCHASE WARRANT IS
REQUIRED TO SUBSCRIBE FOR EACH COMMON SHARE)

TO: QUINT MEDIA INC.   3250 NE 1st Ave., Suite 305   Miami, Florida, 33137  
United States

The undersigned, bearer of the attached Non-Transferable Share Purchase
Warrants, hereby subscribes for _____________ of the common shares of Quint
Media Inc. (the “Company”) referred to in the Warrants according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of U.S. $0.50 per share if exercised on
or before 5:00 p.m. (Vancouver Time) on the Expiry Date (as that term is defined
in the Terms and Conditions attached to the Non-Transferable Share Purchase
Warrant). Cash, a certified cheque, bank draft or money order is enclosed
herewith for such amount.

The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:

Name(s) in Full   Address(es)   Number of Shares                                
                 

(Please print full names in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss. The share must be issued in the name of the Holder.)

DATED this ______day of ___________________, 20___ .

 

      Witness   Signature       Please print your name and address in full      
    Mr.     Mrs. _____________________________________________   Address   
_______________________________________ Miss                               
                    _______________________________________

TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions for the time being
governing the holding of Warrants in the Company. A copy of the Terms and
Conditions may be obtained, free of charge, at the offices of the Company.

--------------------------------------------------------------------------------

- 2 -

REPRESENTATIONS AND WARRANTIES

The undersigned is not a “U.S. person”, as such term is defined in Regulation S
as promulgated under the United States Securities Act of 1933, at the time of
the exercise of the Warrants.

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear a legend in substantially the following form:

> > “THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS
> > NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
> > UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
> > ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
> > BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
> > UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED
> > HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT
> > TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
> > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE
> > 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S
> > UNDER THE 1933 ACT.”

--------------------------------------------------------------------------------